Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 1/26/2022.
2. 	Claims 12-19 are pending in the case. 
3.	Claims 1-11 are cancelled. 
4.	Claims 12-19 are newly added.
5.	Claims 12, 18 and 19 are independent claims. 



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: PORTABLE TERMINAL DEVICE, AUDIO INFORMATION PROCESSING BASED ON USER ACTIVITY METHOD, AND STORAGE MEDIUM THEREFOR.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12- 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claims 12, 18 and 19:
Claims 12, 18 and 19 recite: “a detection process of detecting a long-term activity that is being performed by the user and a short-term activity that is performed by the user ”. (emphasis added)
Examiner notes that nothing is the specification is characterized as long-term activity or short term activity. 
Therefore, there is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claims 12, 18 and 19:
The term “long term activity” in claims 12, 18 and 19 is a relative term which renders the claim indefinite. The term “long term” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 13:
Claim 13 recites the limitation “detects a type of activity that is being performed by the user, as the long-term activity" but in base claim it recites “detects, as the short-term activity that the user has brought the portable terminal device close to a vicinity of an ear of the user” (i.e., a type of activity that is being preformed by the user). Based on the conflicting claim language, it appears that a user who has brought the portable terminal device close to a vicinity of an ear is considered both a short term activity and long term activity (i.e., a type of activity that is being performed by the user).   Due to the unclear scope of the terms, i.e., short and long term activity, the claims are rendered as indefinite. 

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al (hereinafter “Yeung”), U.S. Published Application No. 20090164219 A1 in view of Osterhout et al. (hereinafter “Osterhout”), U.S. Published Application No. 20120194551. 

Claim 12:
Yeung teaches A portable terminal device to be carried by a user, (e.g., wearable devices to be worn by a user par. 5; This application relates to using accelerometer-based orientation and/or movement sensing to control wearable devices, such as wrist-worn audio recorders and wristwatches.) comprising: one or more processors; (Figure 4; processor 70; par. 43; a processor (not shown in FIG. 3), such as a personal computer, and can send recorded audio data to the processor for playback)
and one or more memories storing a program to be executed by the one or more processors, (e.g., memory types for storing executable program par. 41; storing and retrieving data using an audio-data memory 56 and accelerometer-data memory 50 par. 42; Audio-data memory 56 and accelerometer-data memory 50 can be RAM (random-access memory), flash memory, removable memory cards, or other types of digital memory)
and at least one of an acceleration sensor , (e.g., at least an accelerometer sensor that measures acceleration par. 5; This application relates to using accelerometer-based orientation and/or movement sensing to control wearable devices, such as wrist-worn audio recorders and wristwatches.)
wherein the program causes the one or more processors to performing the following: a detection process of detecting a long-term activity that is being performed by the user (e.g., detecting inactivity by a user over a long period of time par. 59;) and a short-term activity that is performed by the user, (e.g.,, wrist movement activity by a user within a short preset time window par. 59; When the wrist movement is repeated a predetermined number of times in a preset time window, recorder controller 174 activates playback of a reminding audio message to warn the user that he or she is eating too many snacks.)
based on a detection result of the at least one of the acceleration sensor ; (e.g., based on a detection result of the acceleration sensor par. 59; For example, recorder controller 174 can be designed to detect the pattern of changes of X, Y, and Z accelerometer signal components produced by the wrist and arm movement of a user's hand when he or she puts snacks into his or her mouth, provided that the user wears audio recorder 170 on the wrist to detect such movement.)
and when the detection process detects, as the short-term activity, that the user has brought the portable terminal device close to a vicinity of an ear of the user, (e.g., detect that the wearable device has been moved to position near an ear of a user and causing time information to be output audibly to a speaker . par. 72; FIG. 17 illustrates a possible orientation of wristwatch 330 for activating audio reporting of the current time when wristwatch 330 is secured on top of the right wrist by wristband 331. The user simply positions wristwatch 330 (illustrated by a dotted circle in FIG. 17) close to his or her ear, with the front surface of housing 333 (not shown in FIG. 17) of audio recorder 330 facing the ear. In this predetermined orientation of audio recorder 330, the sound volume of speaker 338 (FIGS. 13 and 15) is automatically adjusted to the appropriate level for listening to audio time reporting in close proximity.)
 an output control process of causing audio information relating to the long-term activity that is being detected in the detection process to output through a speaker in accordance with a timing of detecting that the user has brought the portable terminal device close to the vicinity of the ear of the user. (e.g., output a reminder message to prevent obesity requires inactivity of wrist (i.e., long term activity) and adjusting the volume of the reminder message requires a timing of detecting that the user has brought the portable terminal device close to the vicinity of the ear.  Par. 59; In another example, wrist-worn audio recorder 170 can play back a different reminding audio message when the user has not moved his or her wrist (and audio recorder 170 on the wrist) very much over a period of time because of inactivity, such as when the user is watching television. This reminding audio message can help remind the user to stay active to prevent obesity, for instance. par. 72; In this predetermined orientation of audio recorder 330, the sound volume of speaker 338 (FIGS. 13 and 15) is automatically adjusted to the appropriate level for listening to audio time reporting in close proximity.)

Yeung fails to expressly teach an angular velocity sensor.
However, Osterhout teaches an angular velocity sensor. (e.g., 355; In another technique, angular velocity sensors, sometimes also called gyroscopic sensors, can be used to detect, respectively, horizontal and vertical movements.)
In the analogous art of detecting movement of electronic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the movement sensors as taught by Yeung with the angular velocity sensors as taught by Osterhout with a reasonable expectation of success, to yield predictable and expected results (e.g., detecting horizontal and vertical movement). One motivation to combine the references would be to better detect movement patterns to activate the desired functions of the portable electronic device. 
Claim 13 depends on claim 12:
Yeung teaches wherein the detection process detects a type of activity that is being performed by the user, as the long-term activity, and wherein the output control process causes the audio information that corresponds to the detected type of activity to output from the speaker. (e.g., output a reminder message to prevent obesity requires inactivity of wrist (i.e., long term activity performed by a user ) Par. 59; In another example, wrist-worn audio recorder 170 can play back a different reminding audio message when the user has not moved his or her wrist (and audio recorder 170 on the wrist) very much over a period of time because of inactivity, such as when the user is watching television. This reminding audio message can help remind the user to stay active to prevent obesity, for instance)

Claim 16 depends on claim 12:
Yeung teaches wherein the detection process detects the long-term activity that is being performed by the user in accordance with the timing of detecting that the user has brought the portable terminal device close to the vicinity of the ear of the user. (e.g., output a reminder message to prevent obesity requires inactivity of wrist (i.e., long term activity) and adjusting the volume of the reminder message requires a timing of detecting that the user has brought the portable terminal device close to the vicinity of the ear.  Par. 59; In another example, wrist-worn audio recorder 170 can play back a different reminding audio message when the user has not moved his or her wrist (and audio recorder 170 on the wrist) very much over a period of time because of inactivity, such as when the user is watching television. This reminding audio message can help remind the user to stay active to prevent obesity, for instance. par. 72; In this predetermined orientation of audio recorder 330, the sound volume of speaker 338 (FIGS. 13 and 15) is automatically adjusted to the appropriate level for listening to audio time reporting in close proximity.)

Claim 17 depends on claim 12:
Yeung/Osterhout teaches wherein the portable terminal device includes a plurality of sensors that include both the acceleration sensor (e.g., based on a detection result of the acceleration sensor Yeung; par. 59; For example, recorder controller 174 can be designed to detect the pattern of changes of X, Y, and Z accelerometer signal components produced by the wrist and arm movement of a user's hand when he or she puts snacks into his or her mouth, provided that the user wears audio recorder 170 on the wrist to detect such movement.) and the angular velocity sensor, (e.g., 355; In another technique, angular velocity sensors, sometimes also called gyroscopic sensors, can be used to detect, respectively, horizontal and vertical movements.) and wherein the detection process detects the long-term activity based on outputs from the plurality of sensors. (e.g., output a reminder message to prevent obesity requires inactivity of wrist (i.e., long term activity) and adjusting the volume of the reminder message requires a timing of detecting that the user has brought the portable terminal device close to the vicinity of the ear. (i.e., movement and acceleration detected by a plurality of sensors) Yeung; Par. 59; In another example, wrist-worn audio recorder 170 can play back a different reminding audio message when the user has not moved his or her wrist (and audio recorder 170 on the wrist) very much over a period of time because of inactivity, such as when the user is watching television. This reminding audio message can help remind the user to stay active to prevent obesity, for instance. par. 72; In this predetermined orientation of audio recorder 330, the sound volume of speaker 338 (FIGS. 13 and 15) is automatically adjusted to the appropriate level for listening to audio time reporting in close proximity.)
Claim 18:
Independent claim 18 is substantially encompassed in claim 12, therefore, Examiner relies on the same rationale set forth in claim 12 to reject claim 18.
Claim 19:
Independent claim 19 is substantially encompassed in claim 12, therefore, Examiner relies on the same rationale set forth in claim 12 to reject claim 19. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung/Osterhout as cited above, and applied to claim 12, in further view of Hoffman et al. (hereinafter “Hoffman”), U.S. Published Application No. 20110032105 A1. 

Claim 14 depends on claim 12:
Yeung/Osterhout fails to expressly teach wherein the detection process detects running as the detected type of activity as the long-term activity, the output control process causes the audio information that includes information on at least one of an elapsed time, a running distance, and a deviation from a target time to output from the speaker.


However, Hoffman teaches wherein the detection process detects running as the detected type of activity as the long-term activity, the output control process causes the audio information that includes information on at least one of an elapsed time, a running distance, and a deviation from a target time to output from the speaker. (e.g., detecting running in real time and output audio information that includes an elapsed time, running distance and deviation from a target time (e.g., added route or how many laps, current time within lap, pace to beat a personal best time) par. 49; For routes that include multiple trips around the same circuit or path (e.g., laps), the athlete's position within the lap may be displayed on the screen 108 of the watch 100 (optionally along with an audio, visual, or tactile based lap counter), in real time, as the performance is taking place. Par. 49; providing various metrics relating to the current lap (or other information), such as current lap number, current time within lap, last lap time, percentage of lap completed, etc.   Par. 61; the pre-established message will be presented (e.g., an encouraging message; a congratulatory message; a further challenge message; an audio, video, or textual message; etc.). If desired, presentation of the message will be triggered only if other monitoring systems associated with the athlete (such as a pedometer based speed and distance monitoring system 122, a bicycle speedometer, a force sensor in a shoe, pedal, or oar lock, etc.) indicate that the athlete reached the geographic location as a result of a workout (to prevent "cheating" or inadvertent triggering of the message), par. 129; Systems also could provide route "addendums" or "alternatives" to a person (either in real time or as part of the network connection), e.g., challenging the person to add to their route (such as by asking the user if they would like to add an extra half mile to the route and then automatically add it to the route using the GPS system if the challenge is accepted). This could be accomplished in real time (e.g., if the system can tell that an athlete is running at a good personal pace, it might suggest adding distance or picking up the pace to beat a personal best, etc.).)

In the analogous art of detecting movement of electronic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio output system based on device movement as taught by Yeung/Osterhout to include detecting activity related to running as taught by Hoffman, to provide the benefit of providing important information to motivate a user to compete to beat their personal best. (see Hoffman; par. 129)

Claim 15 depends on claim 12:
Yeung/Osterhout fails to expressly teach wherein the detection process detects skiing as the detected type of activity as the long-term activity, the output control process causes the audio information that includes information on at least one of a maximum speed, a sliding distance, and a slope degree of a course at a current position to output from the speaker.

However, Hoffman teaches wherein the detection process detects skiing as the detected type of activity as the long-term activity, the output control process causes the audio information that includes information on at least one of a maximum speed, a sliding distance, and a slope degree of a course at a current position to output from the speaker. (e.g., detecting skiing activity and output audio metric information related to the skiing activity such as sliding distance and slope degree par. 44; relying on GPS data alone may provide inaccurate distance information on a hill (e.g., due to a relatively small overhead latitudinal and longitudinal position change as compared to actual ground distance traveled along the slope), and relying on pedometer data alone may provide inaccurate low or high distance information on a hill (e.g., due to the changing step count and step size when moving up or down a slope). Using both pedometer step data and GPS data (and optionally topographical map data), however, elevation changes and slopes for hilly areas may be better determined or estimated, which may provide better actual distance data (i.e., along the slope direction) for use on hills. Par. 49; the athlete's position within the lap may be displayed on the screen 108 of the watch 100 (optionally along with an audio, visual, or tactile based lap counter), in real time, as the performance is taking place.  par. 102; Systems and methods according to examples of this invention, including various GPS features and functionality as described herein, may be used for other types of workouts, such as biking, swimming, walking, hiking, mountain climbing, rowing, driving, skiing, yachting, etc. par. 102; Systems and methods according to examples of this invention, including various GPS features and functionality as described herein, may be used for other types of workouts, such as biking, swimming, walking, hiking, mountain climbing, rowing, driving, skiing, yachting, etc.)

In the analogous art of detecting movement of electronic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio output system based on device movement as taught by Yeung/Osterhout to include detecting activity related to skiing as taught by Hoffman, to provide the benefit of providing important information to motivate a user to compete to beat their personal best. (see Hoffman; par. 129)


Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Osterhout” and “Hoffman” references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145